Citation Nr: 0321967	
Decision Date: 08/29/03    Archive Date: 09/04/03

DOCKET NO.  99-23 866	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon



THE ISSUES

1.  Evaluation of sarcoidosis, currently rated as 
noncompensable.  

2.  Entitlement to a compensable rating based on multiple 
service-connected disabilities under 38 C.F.R. § 3.324.



REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs



ATTORNEY FOR THE BOARD

J. Connolly Jevtich, Counsel

INTRODUCTION

The veteran had active service from July 1984 to April 1988, 
and from March 1989 to November 1997.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a March 1998 rating decision by the Portland, 
Oregon, Regional Office (RO) of the Department of Veterans 
Affairs (VA) which granted service connection for 
sarcoidosis, rated as non-compensable; kidney stones, rated 
as non-compensable; denied service connection for headaches; 
and denied a compensable rating based on multiple service-
connected disabilities under 38 C.F.R. § 3.324.  The veteran 
appealed the rating for sarcoidosis, the denial of service 
connection for headaches, and the denial of a compensable 
rating based on multiple service-connected disabilities under 
38 C.F.R. § 3.324.  In February 2001, the Board remanded this 
case to the RO for further development, which was 
accomplished.  In a February 2003 rating decision, service 
connection was granted for headaches on the basis that they 
were secondary to sarcoidosis.    


FINDINGS OF FACT

1.  The veteran's sarcoidosis does not require chronic low 
dose (maintenance) or intermittent corticosteroids; his 
pulmonary function test reveal forced expiratory volume in 1 
second of (FEV-1) of between 84 and 91 percent predicted, a 
ratio of forced expiratory volume in 1 second to forced vital 
capacity (FEV- 1/FVC) of 86 percent, and Diffusion Capacity 
of the Lung for Carbon Monoxide by the Single Breath Method 
(DLCO (SB)) of 89 percent predicted.

2.  The veteran's noncompensable service-connected 
disabilities do not interfere with normal employability.



CONCLUSIONS OF LAW

1.  The criteria for a compensable evaluation for sarcoidosis 
have not been met.  38 U.S.C.A. § 1155 (West. 2002); 38 
C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.97, Diagnostic Codes 
6600, 6846 (2002).

2.  The criteria for a compensable rating under the 
provisions of 38 C.F.R. § 3.324 have not been met.  38 C.F.R. 
§ 3.324 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act (VCAA)

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the VCAA.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002).  To implement the provisions of the law, the VA 
promulgated regulations at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a)).  The amendments became effective November 
9, 2000, except for the amendment to 38 C.F.R. § 3.156(b) 
which became effective August 29, 2001.  Except for the 
amendment to 38 C.F.R. § 3.156(a), the second sentence of 38 
C.F.R. § 3.159(c), and 38 C.F.R. § 3.159(c)(4)(iii), VA 
stated that "the provisions of this rule merely implement 
the VCAA and do not provide any rights other than those 
provided in the VCAA."  66 Fed. Reg. 45,629.  Accordingly, 
in general where the record demonstrates that the statutory 
mandates have been satisfied, the regulatory provisions 
likewise are satisfied.  The Act and implementing regulations 
eliminate the concept of a well-grounded claim, redefine the 
obligations of VA with respect to the duty to assist, and 
supersede the decision of the United States Court of Appeals 
for Veterans Claims in Morton v. West, 12 Vet. App. 477 
(1999), withdrawn sub nom.  Morton v. Gober, 14 Vet. App. 174 
(per curiam order) (holding that VA cannot assist in the 
development of a claim that is not well grounded). 

First, VA has a duty to notify the veteran and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102, 5103.  The record shows that the veteran 
was notified of the outcome of the March 1998 decision.  The 
discussion in the RO's March 1998 decision, the statement of 
the case issued in September 1999, February 2001 Board remand 
decision, July 2002 letter discussing VCAA, February 2003 
rating decision, and February and April 2003 supplemental 
statements of the case, informed the veteran of the 
information and evidence needed to substantiate his claim and 
complied with VA's notification requirements.  The Board 
remand decision, VCAA letter, and recent supplemental 
statement of the case informed him of the duty to notify, the 
duty to assist, to obtain records, and examinations or 
opinions.  The veteran was specifically advised of the type 
of evidence which would establish his claim and he was 
afforded additional time to submit such evidence, yet no 
further evidence or argument was thereafter received.  Thus, 
the veteran has been provided notice of what VA was doing to 
develop the claim, notice of what he could do to help his 
claim and notice of how his claim was still deficient.  

Second, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A.  In the instant case, VA has made efforts to develop 
the record.  Efforts were made to obtain all pertinent 
records bearing on his claim.  In addition, the veteran has 
been afforded multiple VA examinations.  In sum, the Board 
finds that the record contains sufficient evidence to make a 
decision on the claim.  VA has fulfilled its duty to assist.

There is no indication that there is any additional relevant 
competent evidence to be obtained either by the VA or by the 
veteran, and there is no other specific evidence to advise 
him to obtain.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002) (holding that both the statute, 38 U.S.C. § 5103(a), 
and the regulation, 38 C.F.R. § 3.159, clearly require the 
Secretary to notify a claimant which evidence, if any, will 
be obtained by the claimant and which evidence, if any, will 
be retrieved by the Secretary).  As such, the Board finds 
that the development requirements of the VCAA have also been 
met.  VA has done everything reasonably possible to assist 
the veteran.

Sarcoidosis

The veteran was granted service connection for sarcoidosis in 
a March 1998 rating decision.  The grant of service 
connection was based on a diagnosis of sarcoidosis during 
service and on a post-service January 1998 examination.  This 
January 1998 examination included pulmonary function testing.  
On examination, it was noted that although the veteran was 
given Prednisone during service, he currently was not taking 
any medication for his sarcoidosis.  Physical examination 
revealed that the veteran's lungs were clear with adequate 
excursion.  The extremities were without clubbing, cyanosis, 
or edema.  The diagnosis was sarcoidosis, currently in 
remission, with occasional intermittent flare-ups requiring 
courses of Prednisone.  Pulmonary function testing revealed 
FEV-1 of 91 percent predicted.  

In November 2002, the veteran was provided pulmonary function 
testing.  This testing revealed FEV-1 of 84 percent 
predicted; FEV- 1/FVC of 86 percent; and DLCO of 89 percent 
predicted.  The examiner noted that the veteran had airflow 
obstruction, but no significant bronchodilator response.  
There was increased respiratory volume.  DLCO testing was 
noted to be normal.  

During a November 2002 examination for neurological purposes, 
the veteran related that he experienced some shortness of 
breath and was trying to quit smoking.  

In December 2002, the veteran was afforded a VA examination.  
At that time, it was noted that the veteran was diagnosed as 
having sarcoidosis during service and was treated with 
Prednisone for 2 months.  Since that time, the examiner 
indicated that the veteran had not required any Prednisone 
therapy.  It was noted that the veteran had a history of 
cigarette smoking, but had recently quit.  The veteran denied 
having shortness of breath, chronic cough, hemoptysis, or 
dyspnea on exertion.  It was noted that the 1998 pulmonary 
function tests were normal.  The examiner indicated that the 
current pulmonary function testing showed a near normal study 
with a normal diffusion capacity.  The examiner reported that 
the veteran was employed as an electrician and had not lost 
any significant amount of work time due to his sarcoidosis.  
Physical examination revealed that the veteran respirations 
were 12 per minute and he was afebrile.  Examination of the 
chest showed that it was clear to auscultation.  Percussion 
node was found to be normal.  There were no wheezes, 
crackles, or rhonchi heard.  The diagnosis was history of 
sarcoidosis with resolution and no significant symptoms.  

Disability ratings are intended to compensate impairment in 
earning capacity due to a service-connected disorder.  
38 U.S.C.A. § 1155.  Separate diagnostic codes identify the 
various disabilities.  Id.  It is necessary to evaluate the 
disability from the point of view of the veteran working or 
seeking work, 38 C.F.R. § 4.2, and to resolve any reasonable 
doubt regarding the extent of the disability in the veteran's 
favor.  38 C.F.R. § 4.3.  If there is a question as to which 
evaluation to apply to the veteran's disability, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria for that rating.  Otherwise, 
the lower rating will be assigned.  38 C.F.R. § 4.7.  

In considering the severity of a disability, it is essential 
to trace the medical history of the veteran.  38 C.F.R. 
§§ 4.1, 4.2, 4.41.  Consideration of the whole- recorded 
history is necessary so that a rating may accurately reflect 
the elements of disability present.  38 C.F.R. § 4.2; Peyton 
v. Derwinski, 1 Vet. App. 282 (1991).  However, there is a 
distinction between an appeal of an original or initial 
rating.  Fenderson v. West, 12 Vet. App. 119, 126 (1999).  
The Court has established that at the time of an initial 
rating, separate ratings can be assigned for separate periods 
of time based upon the facts found, a practice known as 
staged ratings  Id.  In this case, the disorder has not 
significantly changed and a uniform rating is warranted.  

Here, the veteran has been awarded service connection for 
sarcoidosis, and this disability has been assigned a zero 
percent (noncompensable) initial evaluation under Diagnostic 
Codes 6846.  The veteran is seeking a disability evaluation 
in excess of zero percent for his service-connected 
sarcoidosis.  

Under 38 C.F.R. § 4.97, Diagnostic Code 6846, a 
noncompensable rating is provided for sarcoidosis manifested 
by chronic hilar adenopathy or stable lung infiltrates 
without symptoms or physiologic impairment.  The next higher 
evaluation of 30 percent requires pulmonary involvement with 
persistent symptoms requiring chronic low dose (maintenance) 
or intermittent corticosteroids.  Pulmonary involvement 
requiring systemic high dose (therapeutic) corticosteroids 
for control warrants a 60 percent evaluation.  Cor pulmonale 
or cardiac involvement with congestive heart failure or 
progressive pulmonary disease with fever, night sweats and 
weight loss despite treatment requires a 100 percent 
evaluation.  The note that follows in that code shows that 
active disease or residuals of sarcoidosis may also be rated 
as chronic bronchitis under the provisions of Diagnostic Code 
6600 and extra-pulmonary involvement under the specific body 
system involved.  38 C.F.R. § 4.97, Diagnostic Code 6846.

Alternatively, the veteran may be rated under Diagnostic Code 
6600.  Under 38 C.F.R. § 4.97, Diagnostic Code 6600, a 10 
percent disability rating is warranted for chronic bronchitis 
for forced expiratory volume in 1 second of (FEV-1) of 71 to 
80 percent predicted, or; a ratio of forced expiratory volume 
in 1 second to forced vital capacity (FEV-1/FVC) of 71 to 80 
percent, or; Diffusion Capacity of the Lung for Carbon 
Monoxide by the Single Breath Method (DLCO (SB)) of 66 to 80 
percent predicted.  A 30 percent rating is warranted for 
chronic bronchitis when there is a FEV-1 of 56 to 70 percent 
predicted, or a FEV-1/FVC of 56 to 70 percent, or a DLCO (SB) 
of 56 to 65 percent predicted.  In every instance, as in this 
case, where the schedule does not provide a zero percent 
evaluation for a diagnostic code, a zero percent evaluation 
shall be assigned when the requirements for a compensable 
evaluation are not met.  38 C.F.R. § 4.31.

The veteran contends that he has difficulty breathing about 3 
times per month.  He admits no recent Prednisone treatment.  
The examiners confirmed that Prednisone treatment is not 
warranted and has not been needed since service.  The Board 
finds that the veteran is competent to state that he has 
occasional problems with breathing.  The veteran reported 
shortness of breath on a November 2002 examination conducted 
for assessment of headaches.  He indicated that he was trying 
to quit smoking.  However, on his later pulmonary 
examination, after he had quit smoking, he specifically 
denied having any current problems with breathing or other 
complaints.  On pulmonary function testing, there was some 
insignificant airway obstruction.  However, physical 
examination and pulmonary function testing established that 
his pulmonary state was near normal.  

Under Diagnostic Code 6846, a noncompensable rating is 
provided for sarcoidosis manifested by chronic hilar 
adenopathy or stable lung infiltrates without symptoms or 
physiologic impairment.  The next higher evaluation of 30 
percent requires pulmonary involvement with persistent 
symptoms requiring chronic low dose (maintenance) or 
intermittent corticosteroids.  The veteran's sarcoidosis does 
not produce pulmonary involvement with persistent symptoms 
requiring chronic low dose (maintenance) or intermittent 
corticosteroids.  The veteran was last treated with 
Prednisone during service.  He admits that he has not had 
this type of therapy post-service.  Likewise, the VA 
examiners indicated that this type of therapy was 
unnecessary.  On examination and pertinent testing, the 
veteran was without symptoms or physiologic impairment.  The 
veteran's sarcoidosis is in remission.  Therefore, a higher 
rating under Diagnostic Code 6846 is not warranted.  

Alternatively, a higher rating may be assigned under 
Diagnostic Code 6600 if the veteran's sarcoidosis is 
productive of the indicated criteria.  That is not the case 
here.  The veteran's FEV-1, FEV-1/FVC, and DLCO readings do 
not reflect the impairment required for a compensable rating.  

In view of the foregoing, the Board determines that the 
preponderance of the evidence is against the claim and there 
is no doubt to be resolved.  38 U.S.C.A. § 5107(b), Gilbert 
v. Derwinski, 1 Vet. App. 49 53 (1990).  The post service VA 
examinations do not contain evidence showing any of the 
requisite clinical findings to meet the diagnostic criteria 
for assignment of a compensable evaluation under either of 
the pertinent diagnostic codes discussed above.  The evidence 
is far more probative than the veteran's own assertions 
concerning the degree of his impairment.  

Additionally, the Board does not find that consideration of 
an extraschedular rating under the provisions of 38 C.F.R. § 
3.321(b)(1) is in order.  The evidence in this case fails to 
show that the veteran's sarcoidosis causes or has in the past 
caused marked interference with his employment, or that such 
has in the past or now requires frequent periods of 
hospitalization rendering impractical the use of the regular 
schedular standards.  Id.  The veteran indicated that he is 
employed and his sarcoidosis has not caused him to miss any 
significant work time.  He has not been hospitalized post-
service.  

Compensable Rating Based on Multiple Service-Connected 
Disabilities Under 38 C.F.R. § 3.324

Whenever a veteran is suffering from two or more separate 
permanent service-connected disabilities of such character as 
clearly to interfere with normal employability, even though 
none of the disabilities may be of compensable degree under 
VA's Schedule for Rating Disabilities, the rating agency is 
authorized to apply a 10 percent rating, but not in 
combination with any other rating.  38 C.F.R. § 3.324.

Service connection is currently in effect for sarcoidosis, 
rated as non-compensable; headaches, rated as non-
compensable; and kidney stones, rated as non-compensable.  

With regard to sarcoidosis, as noted above, it does not 
interfere with normal employability, as admitted by the 
veteran himself on the December 2002 examination.  

With regard to headaches, the veteran was examined in 
November 2002.  At that time, he related that he had 
intermittent headaches during service in conjunction with the 
sarcoidosis.  When the sarcoidosis was treated with 
Prednisone during service, the headaches for the most part 
disappeared.  He stated that he has had intermittent 
headaches since that time although they have been less severe 
and fairly infrequent.  The veteran related that the 
headaches occur approximately twice a week.  He indicated 
that he takes aspirin and lays down with a wet rag on his 
head if he is at home or continues to work if he is working 
when they occur.  He also reported having some blurred vision 
with the headaches.  The examiner noted that the veteran's 
headaches waxed and waned and he was able to continue working 
when they occurred by taking aspirin.  

The Board notes that although the veteran's headaches 
occasionally occur during work hours and necessitate the use 
of aspirin, the veteran himself indicated that he is able to 
continue to work despite the occurrence of these headaches.  

With regard to kidney stones, the veteran was examined in 
January 1998.  It was noted that he had had kidney stones 
during service, but had had no episodes post-service and he 
was not taking any medication for kidney stones.  Thus, the 
veteran does not currently have any kidney stone problems.  

The veteran's noncompensable service-connected disabilities 
do not interfere cumulatively with normal employability.  The 
veteran is employed and has not lost time from work due to 
his disabilities.  Thus, the Board finds that the 
preponderance of the evidence is against a claim for a 
compensable rating under the provisions of 38 C.F.R. § 3.324.


ORDER

Entitlement to a compensable rating for sarcoidosis is 
denied.

Entitlement to a compensable rating based on multiple 
service-connected disabilities under 38 C.F.R. § 3.324 is 
denied.  


	                        
____________________________________________
	H. N. SCHWARTZ
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

